Citation Nr: 1548177	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.  

2.  Entitlement to service connection for gastroparesis, secondary to diabetes mellitus, type 2.  

3.  Entitlement to service connection for bilateral cataracts, secondary to diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.  The Veteran has confirmed in-country service in the Republic of Vietnam.    

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  

The claim was previously before the Board in March 2015, when it was remanded for additional development.  As that development has not been completed, the claim must be remanded again.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board remand, the Veteran received a VA examination in May 2015.  The VA examiner concluded that the Veteran did not meet the diagnostic criteria for diabetes in February or June 2011.  The VA examiner based his opinion on a December 2011 VA opinion, quoting the December 2011 opinion: "Under current guidelines . . . . [V]eteran has NOT met diagnostic criteria for Diabetes.  He has not been documented to have the classic symptoms of hyperglycemia with his elevated nonfasting blood sugars."  Additionally, the May 2015 examiner discussed Dr. M.K.'s May 2012 letter, which stated that the Veteran did have diabetes mellitus because he had two serum glucose values over 200.  The May 2015 examiner stated that Dr. M.K.'s conclusion was incorrect, because:

The diagnosis of diabetes mellitus is easily established when a patient presents with CLASSIC SYMPTOMS of hyperglycemia . . . . and has a random blood glucose value of 200 mg/dL or higher.  Veteran did NOT have any of the classic symptoms at either his 2/15/2011 or 6/17/2011 PCP appointment, which are the days on which his glucose was over 200.

The May 2015 examiner explained that ,in order to diagnose an asymptomatic individual, fasting plasma glucose (FPB) values and glycated hemoglobin (A1C) levels need to be determined.  The examiner did not perform these tests because "The Boise VA does not do the two-hour challenge test, nor do they certify any fasting labs."  The examiner referred to the fact that fasting labs must be certified because the "[V]eteran is persecuting a claim against the US Government."  While it appears that the particular VA facility does not have the ability to perform the test, the Board points out that whether it could be "certified" is not for consideration as this is not a "claim against the US Government."  

The May 2015 VA examiner also included a quote from the December 2011 VA examination indicating, "In the event the [V]eteran does eventually meet diagnostic criteria for Diabetes, this examiner will be quite hesitant to assign a diagnosis of type 2 diabetes without an adequate confirmatory evaluation by a competent endocrinology specialist."

Therefore, in order to fairly and accurately decide the appeal, an examination by an endocrinology specialist, to include the necessary lab testing, is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the file to an endocrinology specialist and schedule the Veteran for a new examination to determine if he has met the clinical criteria for establishing diabetes mellitus.  All necessary studies, including the two-hour challenge test and fasting labs if the examiner determines that is required, should be conducted and the case file should be reviewed. 

2.  The endocrinology specialist should address the following:  a) If the Veteran carries a diagnosis of diabetes mellitus, indicate whether it is type 1 or type 2.  If the Veteran carries a diagnosis of diabetes mellitus, type 1, discuss the etiology of the condition; b) Discuss the significance of the Veteran taking Metformin HCL for diabetes, as indicated by his VA treatment records; c) Discuss the significance of Dr. M.K.'s May 2012 letter and June 2015 note in the Veteran's VA treatment records, indicating that the Veteran carries the diagnosis of diabetes mellitus; and d) If the Veteran's symptoms do not indicate a diagnosis of diabetes mellitus, discuss what diagnosis the symptoms indicate.

3.  If the record supports a clinical finding of diabetes mellitus, the examiner should provide an opinion with a thorough rationale explaining:  a) Whether it is at least as likely as not that the Veteran's currently diagnosed gastroparesis is causally related to, or aggravated by, his diabetes mellitus; and b) Whether it is at least as likely as not that the Veteran's cataracts are causally related to, or aggravated by, his diabetes mellitus.  

4.  Arrange for any additional development as needed.  

5.  Then, readjudicate the claim.  If the benefits sought on appeal are denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.
		
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


